Case 1:19-cv-03347-RBJ-SKC Document 7 Filed 02/15/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 19-cv-03347-GPG


 WYATT T. HANDY, JR.,

        Plaintiff,

 v.

  CITY OF AURORA,
  OFFICER ANTHON NICHOLS,
  OFFICER CHRISTOPHER THRIVIERGE,
  OFFICER JOSIAH COE,
  OFFICER CHRISTOPHER YARBOROUGH, and
  OFFICER ALEX SOTELO,

        Defendants.


                              ORDER ASSIGNING CASE


        After review pursuant to D.C.COLO.LCivR 8.1(b), the Court has determined that

 this case does not appear to be appropriate for summary dismissal. Therefore, the

 case should proceed for further review of the merits pursuant to D.C.COLO.LCivR

 8.1(c). Accordingly, it is

        ORDERED that this case shall be assigned to District Judge R Brooke Jackson

 and to Magistrate Judge S. Kato Crews pursuant to D.C.COLO.LCivR 40.1(d)(1.

        DATED February 15, 2020.

                                               BY THE COURT:
Case 1:19-cv-03347-RBJ-SKC Document 7 Filed 02/15/20 USDC Colorado Page 2 of 2




                  Gordon P. Gallagher
                  United States Magistrate Judge
